DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnet (US 2009/0189553 A1).
For claim 1, Arnet discloses an apparatus for controlling a motor (Figs. 1-2 of Arnet disclose an apparatus 10/10a for controlling a motor 12 – see Arnet, Figs. 1-2, paragraphs [0044], lines 1-2 and [0046], lines 1-6) comprising:
an inverter unit configured to output 3-phase AC currents through a plurality of switches to be switched by an input control signal to drive a 3-phase motor (Figs. 1-2 of Arnet disclose an inverter unit 16 configured to output 3-phase AC currents through a plurality of switches 20-30 to be switched by an input control signal (output of PWM 32) to drive a 3-phase motor 12 – see Arnet, Fig. 2, paragraphs [0044]-[0045]);

a control unit configured to control driving of the 3-phase motor (Fig. 2 of Arnet discloses a PWM 32, Synchronous frame regulator 44, an algebraic summer 56, an Adaptive Gain Adjustment 70, and multipliers 72, 74 which together constitute a control unit 32, 44, 56, 70, 72 and 74 configured to control driving of the 3-phase motor 12 – see Arnet, Fig. 2, paragraphs [0046]) by the control unit being configured to:
receive respective fed-back phase currents detected by the plurality of respective current sensors (Fig. 2 of Arnet discloses the control unit 44, 70 receiving respective fed-back phase currents Iu, Iv detected by the plurality of respective current sensors 52a, 54a – see Arnet, Fig. 2, paragraph [0046], lines 9-19),
correct the phase currents by applying, to the fed-back phase currents, respective correction gains estimated in advance on the plurality of respective current sensors to compensate for a current detection deviation of each of the plurality of respective current sensors (Figs. 2-3 of Arnet disclose correcting the phase currents by applying, to the fed-back phase currents, respective correction gains estimated in advance on the plurality of respective current sensors 52a, 54a so as to compensate for a current detection deviation via multiplier 72, 74 of each of the plurality of respective current sensors 52a, 54a -- see Arnet, Figs. 2-3, paragraphs [0046]-[0047]); and 
control the inverter unit based on the corrected phase currents (Figs. 2-3 of Arnet disclose the control unit which is configured to control the inverter unit 16 based on the corrected phase currents Iu 
For claim 2, Arnet discloses the apparatus of claim 1, wherein the control unit estimates the respective correction gains on the plurality of respective current sensors so that the deviation between respective currents detected by the plurality of respective current sensors is removed in a state where a DC current is output to the 3-phase motor from the inverter unit and the DC current flows identically to the plurality of current sensors (see Arnet, Figs. 2-3, paragraphs [0022], [0047], lines 1-12).
For claim 3, Arnet discloses the apparatus of claim 2, wherein the control unit applies, as a test control signal, an identical PWM control signal to first to Kth switches among first to Nth  switches provided in the inverter unit and causes the DC current to be output to the 3-phase motor (Fig. 2 of Arnet discloses the control unit 32 which applies, as a test control signal, an identical PWM control signal to first to Kth (where K switches flowing current to 2 Hall IC 52a. 54a which is smaller than N switches = 6) switches  (for example switches 20 and 26/ 22 and 24) among first to Nth switches (6 switches 20-30) provided in the inverter unit 16 and causes the DC current to be output to the 3-phase motor 12 – see Arnet, Fig. 2-3, paragraphs [0022],m [0046], lines 1-19 and [0047], lines 1-12).
 For claim 4, Arnet discloses the apparatus of claim 2, wherein, after the DC current, which flows to the 3-phase motor MT from the inverter unit, reaches a steady state, the control unit calculates each average of the currents respectively detected by the plurality of current sensors, and estimates the respective correction gains on the plurality of current sensors so that the calculated deviations of the respective average currents are removed (see Arnet, Figs. 9-10, paragraph [0049]).
For claim 5, Arnet discloses the apparatus of claim 2, wherein at a time of driving the 3-phase motor, the inverter unit comprises a first upper switch and a first lower switch serially connected at a first node to which a first phase AC current is output, a second upper switch and a second lower switch serially connected at a second node to which a second phase AC current is output, and a third upper switch and 
For claim 6, Arnet discloses the apparatus of claim 5, wherein the current detection unit comprises a first current sensor connected between the first node and a first phase of the 3-phase motor, and a second current sensor connected between the second node and a second phase of the 3-phase motor (Fig. 2 of Arnet discloses the current detection unit comprises a first current sensor 52a connected between the first node and a first phase U of the 3-phase motor 12, and a second current sensor 54a connected between the second node and a second phase V of the 3-phase motor 12 – see Arnet, Fig. 2, paragraph [0046], lines 12-15).
Claims 10-15 are "method" claims which are either same or similar to that of the “an apparatus" claims 1-6 respectively. Explanation is omitted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arnet (US 2009/0189553 A1) in view of Nakajima et al. (hereinafter Nakajima, US 2016/0131142 A1).
For claims 8 and 17, Arnet discloses all limitations as applied to claims 5 and 14, respectively. Arnet discloses the current detection unit comprising first current sensor and the second sensor. Arnet discloses the first current sensor which is not connected between the second lower switch and a reference node and the second current sensor which is not connected between the third lower switch and the reference node. However, Nakajima discloses the current detection unit which comprises a first current sensor connected between the second lower switch and a reference node, and a second current sensor connected between the third lower switch and the reference node (Fig. 2 of Nakajima discloses the current detection unit 18, 19, 20 which comprises a first current sensor connected between the second lower switch and a reference node, and a second current sensor connected between the third lower switch and the reference node – see Nakajima, Fig. 2, paragraphs [0032] and [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Arnet by using Nakajima’s current detection unit for purpose of eliminating of faults and obtaining current detection quickly.
Allowable Subject Matter
Claims 7, 9, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 7, 9, 16 and 18, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an apparatus or method thereof comprising a .
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
Applicant’s argument:
In Remarks, page 9, lines 6-7, the applicant argues that “Arnet fails to disclose, at least, the below-mentioned elements of amended claim 1”.
Examiner’s response:
As explanation in claim 1 above, Fig. 2 of Arnet discloses all elements of amended claim 1 comprising an inverter unit 16; a current detection unit 52a, 54a and 76; and a control unit 32, 44, 56, 70, 72 and 74.
Applicant’s argument:
In Remarks, page 9, lines 6-7, the applicant argues that “Arnet completely fails to disclose controlling the inverter unit based on the corrected phase currents”.
Examiner’s response:
As explanation in claim 1 above, Fig. 2 and paragraphs [0046]-[0047] of Arnet clearly discloses the control unit 32, 44, 56, 70, 72 and 74 configured to control the inverter unit 16 based on the corrected phase currents Iu, Iv and Iw’ on lines 60, 62 and 58, wherein the corrected phase currents Iu, Iv and Iw’ are obtained from combination between the gain correction factors cu, cv and the gain errors gu, gv.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846